UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

VALVANO REALTY
COMPANY, |
Plaintiff, ; No. 3:17-cv-00266
V. (Saporito, M.J.)
AMERICAN FIRE AND
CASUALTY COMPANY, : WIL KE ILED
Defendant. AUG 9¢ 2019

MEMORANDUM DUR ae

This matter is before the court on the plaintiff's motion to appoint

an appraiser. (Doc. 20). The motion has been briefed and is ripe for a

decision. For the reasons set forth below, we will grant the motion.

[. Statement of Facts

The plaintiff commenced this action in the Court of Common Pleas

of Lackawanna County, Pennsylvania on November 16, 2016. In the

complaint, the plaintiff asserts a claim for breach of contract and

statutory bad faith under 42 Pa. Const. Stat. Ann. § 8371 for a fire loss

that occurred on December 18, 2015, at its property located at 347 Main

Street, Dickson City, Pennsylvania.
Thereafter, the defendants removed this case to this court on
February 13, 2017. (Doc. 1). By stipulation, the parties agreed that
Liberty Mutual Insurance be dismissed as a defendant with prejudice.

(Doc. 9; Doc. 10).

In the complaint, the plaintiff alleges that, at the time of the fire,
the plaintiff was covered by a commercial property insurance policy
issued by the defendant, American Fire and Casualty Co. (‘American’),
Policy No. BKA (16) 56074057. The policy provided for coverage limits of
$850,113 for replacement costs and $18,360 for rental value. The
plaintiff alleges that it sustained damages in the amount of
$1,420,580.33. Despite the plaintiff's demand for payment of the limits of
the policy, American has paid the plaintiff the sum of $110,770.35.

The insurance policy contains an appraisal provision which
provides, in part, that:

If we and you disagree on the value of the property
or the amount of loss, either may make written
demand for an appraisal of the loss. In this event,
each party will select a competent and impartial
appraiser. The two appraisers will select an
umpire. If they cannot agree, either may request
that selection be made by a judge of the court
having jurisdiction. The appraisers will state
separately the value of the property and amount of
loss. If they fail to agree, they will submit their

2
differences to the umpire. A decision agreed to by
any two will be binding.

(Doc. 26-5, at 27).

The plaintiff alleges that it gave notice to American of its intention
to invoke this provision. American maintains that a failure to pay the
amount demanded by the plaintiff does not trigger the appraisal
provision in the policy. American further argues that despite its requests
for information regarding the specifics of the alleged loss, the plaintiff
has failed to provide meaningful documentation to American to allow it
to determine whether a disagreement actually exists. In response, the
plaintiff maintains that it has exchanged information with defense
counsel.

On March 8, 2018, following several telephone conferences with
counsel, the court stayed the action at counsel’s request. We lifted the
stay on April 2, 2019. (Doc. 45). We conducted a telephone conference
with counsel on August 14, 2019, for the purpose of resolving a discovery
dispute wherein we ordered that the plaintiff shall produce invoices and
estimates for repairs to the premises on or before September 4, 2019.

The plaintiff 5 motion to appoint appraiser requests that we appoint

the appraiser on behalf of American so that the appraisers may

3
thereafter appoint the umpire and allow the appraisal process to

commence.

II. Legal Standards

It is well-established law in Pennsylvania that “in order for a case
to be appropriate for appraisal, there are generally two conditions that
must be met: (1) the defendant has admitted liability for the loss; and (2)
there must be a dispute only as to the dollar amount of the loss.” Ice City,
Inc. v. Ins. Co. of N. Am., 314 A.2d 236, 240 (Pa. 1974); see also Banks v.
Allstate, No. 91-6982, 1992 WL 102885, at *2 (E.D. Pa. May 7, 1992).
Under Pennsylvania law, insurance policy interpretation is a matter of
law for the court. See Pa. Nat'l Mut. Cas. Ins. Co. v. St. John, 106 A.3d 1,
14 (Pa. 2014). The “goal in construing and applying the language of an
insurance contract is to effectuate the intent of the parties as manifested
by the language of the specific policy.” Id. (citing 401 Fourth St., Ine. v.
Investors Ins. Grp., 879 A.2d 166, 171 (Pa. 2005)); Madison Constr. Co. v.
Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa. 1999) (“The polestar of
[the court’s] inquiry . . . is the language of the insurance policy.”). “When
the language of an insurance policy is plain and unambiguous, [the] court

is bound by that language.” St. John, 106 A.3d at 14. “Alternatively, if an

4
insurance policy contains an ambiguous term, ‘the policy is to be
construed in favor of the insured to further the contract’s prime purpose
of indemnification and against the insurer, as the insurer drafts the
policy, and controls coverage.” Id. (quoting 401 Fourth St., 879 A.2d at
171). “Contract language is ambiguous if it is reasonably susceptible to
more than one construction and meaning.” Jd. (citing Lititz Mut. Ins. Co.
v. Steely, 785 A.2d 975, 978 (Pa. 2001)). “Finally, the language of the
policy must be construed in its plain and ordinary sense, and the policy
must be read in its entirety.” Id. (citing Riccio v. Am. Republic Ins. Co.,
705 A.2d 422, 426 (Pa. 1997)); Madison Constr., 735 A.2d at 108
(observing that the court “may inform [its] understanding of [insurance
policy] terms by considering their dictionary definitions’).
III. Discussion |

It is also well-established that Pennsylvania law encourages the
settlement of disputes between an insured and an insurer about the
amount of loss by appraisal. Ice City, 314 A.2d at 240. The Court in Ice
City stated that “[a]ppraisal is an entirely appropriate means for settling
the dispute and is indeed the favored practice.” Id. A condition precedent

to appraisal is that there be an admission of liability and a dispute only
as to the dollar value of the loss. Jd. A dispute of coverage, improper for
appraisal, occurs when an insurance company claims an exclusion of a
loss under the terms of the insurance policy. See Banks v. Allstate, No.
91-6982, 1992 WL 102885, at *1 (E.D. Pa. May 7, 1992) (applying
Pennsylvania law, and refusing to order appraisal where company
claimed some damage was not covered by the policy). However, when the
parties merely disagree over the extent of damage or whether a covered
peril is the cause of certain damage, that is a dispute regarding the
amount of loss and is proper for appraisal. Williamson v. Chubb Indem.
Ins. Co., No. 11-6476, 2012 WL 760838, at *3—*4 (E.D. Pa. Mar. 8, 2012).

Here, American has admitted that the plaintiff suffered a fire loss
and that it underwrote and issued the policy covering the loss. (Doc. 2 7
5,7). American does not allege a coverage dispute. Rather, it asserts that
the plaintiff has not provided it with enough documentation to decide the
extent of the damages. Despite this contention, American assigned the
adjustment of the claim to large loss adjuster Paul Barnett, who retained
a construction consultant to assist in the evaluation of the damages, and
a structural engineer to determine the extent of structural damage to the

building. (Doc. 26, at 5-6). The structural engineer determined that the
fire destroyed the entire two-story interior structure, and he made repair
recommendations. ([d.). American’s construction consultant issued a
report estimating the total replacement cost of the building at
$1,420,580.33 and its actual cash value at $480,609.74. (qd. at 8).
Thereafter, a series of correspondence was sent by the plaintiffs counsel,
Barnett, and counsel for American. Those letters did not involve disputes
of coverage, but rather differences in evaluations of the loss.

American’s adjuster valued the loss at $140,920.61 (replacement
cost value) and at $110,608.34 (actual cost value). American’s contention
that it needs additional documentation to decide the extent of the loss is
just another way of saying that there is a fundamental dispute as to the
amount of loss. The court in Williamson, stated that:

Estimating the dollar value of a loss
presupposes a judgment of what repairs are
necessary to recoup from the loss. Appraisers could
not perform their duties if they were prohibited
from opining on these matters. And in practice,
where there have been two different assessments
of the amount of loss—one by Plaintiffs’ assessor,
one by Defendant’s—it is not surprising that the
assessors may have some disagreement as to
whether the covered occurrence actually caused a
certain portion of the putative damage, as well as
disagreements about the scope and method of
necessary repairs. But to say such disputes are
sufficient to negate the appraisal provision in the

7
policy would effectively eliminate appraisal as a
workable method of alternative dispute resolution.

Williamson, 2012 WL 760838, at *4. It is apparent that the parties
disagree on the extent of the damages from the fire. The appraisal
provision contained in the policy is an appropriate method for resolving
this dispute. Appraisal provisions are required by statute to be included
in all fire insurance policies issued in Pennsylvania. AO P.S. § 636. As
the court in Ice City recognized “allowing an insurer unilaterally to reject
the statutorily-mandated procedures... would effectively render void the
mandatory appraisal procedures.” Ice City, 314 A.2d at 241. Accordingly,
we will grant the plaintiff s motion to appoint appraiser.

An appropriate order follows.

 

Dated: August 26, 2019
